Citation Nr: 1414563	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-32 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, to include pleural thickening.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to September 1971, including a period in the Republic of Vietnam.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service treatment records reflect the Veteran sought treatment for lung complaints during service.  Second, he has asserted he consistently experienced difficulty breathing since his active service.  Finally, post-service treatment records reflect that he has been diagnosed with pleural thickening of unknown etiology.  Because there is some suggestion of all three elements of service connection, remand for a VA examination is required.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any available treatment records from the Ashville VA Medical Center since December 2013 and associate them with the claims file. 

Any relevant treatment records contained in the Virtual VA or VBMS files that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination regarding his lung disorder.  The examiner should review the claims file, and a complete rationale should be provided for any opinion expressed. 

Consistent with the factual and medical evidence, including in-service complaints of chest pain and lung difficulties, the examiner is asked to address the following questions:

a) Does the Veteran currently have any lung disorder?  If so, specifically identified each disorder.

b)  For any identified lung disorder, is it as likely as not (50 percent or greater) that the Veteran's current lung disorder either began during, or was otherwise caused by, his active service, including his presumed exposure to Agent Orange?

3.  Then, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

